Quillian, Presiding Judge.
The judgment of this court, Spyropoulos v. John Linard Estate, 148 Ga. App. 380 (251 SE2d 327), having *178been reversed by the Supreme Court, Spyropoulos v. John Linard Estate, 243 Ga. 518, in conformity with that opinion, our judgment is vacated and the judgment of the trial court is reversed and the case remanded "to the trial court to exercise its discretion in determining whether under all the circumstances of the case the judgment of dismissal with prejudice should be set aside.”
Decided June 5, 1979.
Richardson, Chenggis & Constantinides, Platon P. Constantinides, for appellant.
Moulton, Garriere, Cavan & Maloof, J. Wayne Moulton, for appellee.

Judgment reversed and remanded.


Deen, C. J., McMurray, P. J., Smith, Banke, Birdsong, Underwood and Carley, JJ., concur. Shulman, J., not participating.